Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 1 of 15 Page ID #:169




    1   JILL WILLIAMS – State Bar No. 221793
        EMILY SUHR – State Bar No. 306658
    2   CARPENTER, ROTHANS          & DUMONT
        500 S. Grand Avenue, 19th Floor
    3   Los Angeles, CA 90071
        (213) 228-0400 / (213) 228-0401 (fax)
    4   jwilliams@crdlaw.com / esuhr@crdlaw.com

    5   Attorneys for Defendant County of Los Angeles (also erroneously sued herein
        as the “Los Angeles County Sheriff’s Department”)
    6   EMANUEL THOMAS – State Bar No. 319906
    7   THE THOMAS FIRM
        4017 Long Beach Boulevard
    8   Telephone:      (562) 349-0700
        E-Mail:         thethomasfirm1@gmail.com
    9   Attorneys for Plaintiff Dalvin Price
   10
   11                       UNITED STATES DISTRICT COURT

   12                      CENTRAL DISTRICT OF CALIFORNIA

   13
        DALVIN PRICE, an individual  )           Case No.: 2:21-cv-02862-FMO-AGR
   14                                )           Honorable Alicia G. Rosenberg
                        Plaintiff,   )
   15                                )
                vs.                  )           STIPULATED PROTECTIVE
   16                                )           ORDER
        COUNTY OF LOS ANGELES, a     )
   17   Municipal Corporation; LOS   )
        ANGELES COUNTY SHERIFF'S     )
   18   DEPARTMENT, a Governmental   )
        Entity; CITY OF COMPTON, a   )
   19   Municipal Corporation; LOS   )
        ANGELES COUNTY DEPUTY        )
   20   SHERIFF DAVID NAVARETTE, an )
        individual and a Government  )
   21   Employee; LOS ANGELES COUNTY )
        DEPUTY SHERIFF EDGAR         )
   22   CUEVAS, an individual and a  )
        Government Employee; LOS     )
   23   ANGELES COUNTY DEPUTY        )
        SHERIFF EDWIN BARAJAS, an    )
   24   individual and a Government  )
        Employee; and DOES 1         )
   25   through 50, inclusive,       )
                                     )
   26                   Defendants.  )
                                     )
   27
   28
                                           -1-
                              STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 2 of 15 Page ID #:170




    1      1. A. PURPOSES AND LIMITATIONS
    2         Discovery in this action is likely to involve production of confidential,
    3   proprietary or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation may
    5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    6   enter the following Stipulated Protective Order. The parties acknowledge that this
    7   Order does not confer blanket protections on all disclosures or responses to
    8   discovery and that the protection it affords from public disclosure and use extends
    9   only to the limited information or items that are entitled to confidential treatment
   10   under the applicable legal principles. The parties further acknowledge, as set forth
   11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
   12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
   13   procedures that must be followed and the standards that will be applied when a
   14   party seeks permission from the court to file material under seal.
   15
   16         B. GOOD CAUSE STATEMENT
   17         This action is likely to involve confidential and sensitive information for
   18   which special protection from public disclosure and from use for any purpose other
   19   than prosecution of this action is warranted. Such confidential and proprietary
   20   materials and information may consist of, among other things, private medical and
   21   mental health records, investigation materials, confidential informant/witness
   22   information, financial materials, confidential peace officer personnel materials,
   23   investigation techniques, information implicating privacy rights of third parties,
   24   personal information otherwise generally unavailable to the public, and other
   25   private and confidential materials for which special protection from public
   26   disclosure and from use for any purpose other than prosecution of this action is
   27   warranted.
   28
                                           -2-
                              STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 3 of 15 Page ID #:171




    1          Accordingly, to expedite the flow of information, to facilitate the prompt
    2   resolution of disputes over confidentiality of discovery materials, to adequately
    3   protect information the parties are entitled to keep confidential, to ensure that the
    4   parties are permitted reasonable necessary uses of such material in preparation for
    5   and in the conduct of trial, to address their handling at the end of the litigation, and
    6   serve the ends of justice, a protective order for such information is justified in this
    7   matter. It is the intent of the parties that information will not be designated as
    8   confidential for tactical reasons and that nothing be so designated without a good
    9   faith belief that it has been maintained in a confidential, non-public manner, and
   10   there is good cause why it should not be part of the public record of this case.
   11
   12   2.     DEFINITIONS
   13          2.1    Action: Dalvin Price v. County of Los Angeles, et al.
   14          2.2    Challenging Party: a Party or Non-Party that challenges the
   15   designation of information or items under this Order.
   16          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   17   how it is generated, stored or maintained) or tangible things that qualify for
   18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   19   the Good Cause Statement.
   20          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   21   their support staff).
   22          2.5    Designating Party: a Party or Non-Party that designates information
   23   or items that it produces in disclosures or in responses to discovery as
   24   “CONFIDENTIAL.”
   25          2.6    Disclosure or Discovery Material: all items or information, regardless
   26   of the medium or manner in which it is generated, stored, or maintained (including,
   27   among other things, testimony, transcripts, and tangible things) that are produced
   28   or generated in disclosures or responses-to3 -discovery in this matter.
                                STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 4 of 15 Page ID #:172




    1         2.7    Expert: a person with specialized knowledge or experience in a
    2   matter pertinent to the litigation who has been retained by a Party or its counsel to
    3   serve as an expert witness or as a consultant in this Action.
    4         2.8    House Counsel: attorneys who are employees of a party to this
    5   Action. House Counsel does not include Outside Counsel of Record or any other
    6   outside counsel.
    7         2.9    Non-Party: any natural person, partnership, corporation, association
    8   or other legal entity not named as a Party to this action.
    9         2.10 Outside Counsel of Record: attorneys who are not employees of a
   10   party to this Action but are retained to represent or advise a party to this Action
   11   and have appeared in this Action on behalf of that party or are affiliated with a law
   12   firm that has appeared on behalf of that party, and includes support staff.
   13         2.11 Party: any party to this Action, including all of its officers, directors,
   14   employees, consultants, retained experts, and Outside Counsel of Record (and their
   15   support staffs).
   16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   17   Discovery Material in this Action.
   18         2.13 Professional Vendors: persons or entities that provide litigation
   19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   21   and their employees and subcontractors.
   22         2.14 Protected Material: any Disclosure or Discovery Material that is
   23   designated as “CONFIDENTIAL.”
   24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
   25   Material from a Producing Party.
   26   ///
   27   ///
   28   ///                                -4-
                              STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 5 of 15 Page ID #:173




    1   3.    SCOPE
    2         The protections conferred by this Stipulation and Order cover not only
    3   Protected Material (as defined above), but also (1) any information copied or
    4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    5   compilations of Protected Material; and (3) any testimony, conversations, or
    6   presentations by Parties or their Counsel that might reveal Protected Material.
    7         Any use of Protected Material at trial shall be governed by the orders of the
    8   trial judge. This Order does not govern the use of Protected Material at trial.
    9
   10   4.    DURATION
   11         Even after final disposition of this litigation, the confidentiality obligations
   12   imposed by this Order shall remain in effect until a Designating Party agrees
   13   otherwise in writing or a court order otherwise directs. Final disposition shall be
   14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   15   with or without prejudice; and (2) final judgment herein after the completion and
   16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   17   including the time limits for filing any motions or applications for extension of
   18   time pursuant to applicable law.
   19
   20   5.    DESIGNATING PROTECTED MATERIAL
   21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   22   Each Party or Non-Party that designates information or items for protection under
   23   this Order must take care to limit any such designation to specific material that
   24   qualifies under the appropriate standards. The Designating Party must designate
   25   for protection only those parts of material, documents, items or oral or written
   26   communications that qualify so that other portions of the material, documents,
   27   items or communications for which protection is not warranted are not swept
   28   unjustifiably within the ambit of this Order.
                                                 -5-
                              STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 6 of 15 Page ID #:174




    1         Mass, indiscriminate or routinized designations are prohibited. Designations
    2   that are shown to be clearly unjustified or that have been made for an improper
    3   purpose (e.g., to unnecessarily encumber the case development process or to
    4   impose unnecessary expenses and burdens on other parties) may expose the
    5   Designating Party to sanctions.
    6         If it comes to a Designating Party’s attention that information or items that it
    7   designated for protection do not qualify for protection, that Designating Party must
    8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
    9         5.2      Manner and Timing of Designations. Except as otherwise provided in
   10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   12   under this Order must be clearly so designated before the material is disclosed or
   13   produced.
   14         Designation in conformity with this Order requires:
   15               (a) for information in documentary form (e.g., paper or electronic
   16   documents, but excluding transcripts of depositions or other pretrial or trial
   17   proceedings), that the Producing Party affix at a minimum, the legend
   18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   19   contains protected material. If only a portion of the material on a page qualifies for
   20   protection, the Producing Party also must clearly identify the protected portion(s)
   21   (e.g., by making appropriate markings in the margins).
   22         A Party or Non-Party that makes original documents available for inspection
   23   need not designate them for protection until after the inspecting Party has indicated
   24   which documents it would like copied and produced. During the inspection and
   25   before the designation, all of the material made available for inspection shall be
   26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   27   documents it wants copied and produced, the Producing Party must determine
   28   which documents, or portions thereof, qualify
                                               - 6 - for protection under this Order.
                               STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 7 of 15 Page ID #:175




    1   Then, before producing the specified documents, the Producing Party must affix
    2   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
    3   only a portion of the material on a page qualifies for protection, the Producing
    4   Party also must clearly identify the protected portion(s) (e.g., by making
    5   appropriate markings in the margins).
    6               (b) for testimony given in depositions that the Designating Party
    7   identifies the Disclosure or Discovery Material on the record, before the close of
    8   the deposition all protected testimony.
    9               (c) for information produced in some form other than documentary and
   10   for any other tangible items, that the Producing Party affix in a prominent place on
   11   the exterior of the container or containers in which the information is stored the
   12   legend “CONFIDENTIAL.” If only a portion or portions of the information
   13   warrants protection, the Producing Party, to the extent practicable, shall identify
   14   the protected portion(s).
   15         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
   16   failure to designate qualified information or items does not, standing alone, waive
   17   the Designating Party’s right to secure protection under this Order for such
   18   material. Upon timely correction of a designation, the Receiving Party must make
   19   reasonable efforts to assure that the material is treated in accordance with the
   20   provisions of this Order.
   21
   22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   23         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
   24   designation of confidentiality at any time that is consistent with the Court’s
   25   Scheduling Order.
   26         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
   27   resolution process under Local Rule 37.1 et seq.
   28
                                             -7-
                                STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 8 of 15 Page ID #:176




    1         6.3      The burden of persuasion in any such challenge proceeding shall be
    2   on the Designating Party. Frivolous challenges, and those made for an improper
    3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    4   parties) may expose the Challenging Party to sanctions. Unless the Designating
    5   Party has waived or withdrawn the confidentiality designation, all parties shall
    6   continue to afford the material in question the level of protection to which it is
    7   entitled under the Producing Party’s designation until the Court rules on the
    8   challenge.
    9
   10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   11         7.1      Basic Principles. A Receiving Party may use Protected Material that
   12   is disclosed or produced by another Party or by a Non-Party in connection with
   13   this Action only for prosecuting, defending or attempting to settle this Action.
   14   Such Protected Material may be disclosed only to the categories of persons and
   15   under the conditions described in this Order. When the Action has been
   16   terminated, a Receiving Party must comply with the provisions of section 13 below
   17   (FINAL DISPOSITION).
   18         Protected Material must be stored and maintained by a Receiving Party at a
   19   location and in a secure manner that ensures that access is limited to the persons
   20   authorized under this Order.
   21         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   22   otherwise ordered by the court or permitted in writing by the Designating Party, a
   23   Receiving Party may disclose any information or item designated
   24   “CONFIDENTIAL” only to:
   25               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   26   well as employees of said Outside Counsel of Record to whom it is reasonably
   27   necessary to disclose the information for this Action;
   28               (b) the officers, directors, and- employees (including House Counsel) of
                                                      8-
                                STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 9 of 15 Page ID #:177




    1   the Receiving Party to whom disclosure is reasonably necessary for this Action;
    2            (c) Experts (as defined in this Order) of the Receiving Party to whom
    3   disclosure is reasonably necessary for this Action and who have signed the
    4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    5            (d) the court and its personnel;
    6            (e) court reporters and their staff;
    7            (f) professional jury or trial consultants, mock jurors, and Professional
    8   Vendors to whom disclosure is reasonably necessary for this Action and who have
    9   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   10            (g) the author or recipient of a document containing the information or a
   11   custodian or other person who otherwise possessed or knew the information;
   12            (h) during their depositions, witnesses, and attorneys for witnesses, in
   13   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   14   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
   15   they will not be permitted to keep any confidential information unless they sign the
   16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   17   agreed by the Designating Party or ordered by the court. Pages of transcribed
   18   deposition testimony or exhibits to depositions that reveal Protected Material may
   19   be separately bound by the court reporter and may not be disclosed to anyone
   20   except as permitted under this Stipulated Protective Order; and
   21            (i) any mediator or settlement officer, and their supporting personnel,
   22   mutually agreed upon by any of the parties engaged in settlement discussions.
   23
   24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   25         IN OTHER LITIGATION
   26         If a Party is served with a subpoena or a court order issued in other litigation
   27   that compels disclosure of any information or items designated in this Action as
   28   “CONFIDENTIAL,” that Party must: - 9 -
                        STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 10 of 15 Page ID #:178




     1             (a) promptly notify in writing the Designating Party. Such notification
     2   shall include a copy of the subpoena or court order;
     3             (b) promptly notify in writing the party who caused the subpoena or
     4   order to issue in the other litigation that some or all of the material covered by the
     5   subpoena or order is subject to this Protective Order. Such notification shall
     6   include a copy of this Stipulated Protective Order; and
     7             (c) cooperate with respect to all reasonable procedures sought to be
     8   pursued by the Designating Party whose Protected Material may be affected.
     9         If the Designating Party timely seeks a protective order, the Party served
    10   with the subpoena or court order shall not produce any information designated in
    11   this action as “CONFIDENTIAL” before a determination by the court from which
    12   the subpoena or order issued, unless the Party has obtained the Designating Party’s
    13   permission. The Designating Party shall bear the burden and expense of seeking
    14   protection in that court of its confidential material and nothing in these provisions
    15   should be construed as authorizing or encouraging a Receiving Party in this Action
    16   to disobey a lawful directive from another court.
    17
    18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    19         PRODUCED IN THIS LITIGATION
    20             (a) The terms of this Order are applicable to information produced by a
    21   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    22   produced by Non-Parties in connection with this litigation is protected by the
    23   remedies and relief provided by this Order. Nothing in these provisions should be
    24   construed as prohibiting a Non-Party from seeking additional protections.
    25             (b) In the event that a Party is required, by a valid discovery request, to
    26   produce a Non-Party’s confidential information in its possession, and the Party is
    27   subject to an agreement with the Non-Party not to produce the Non-Party’s
    28   confidential information, then the Party- shall:
                                                   10 -
                               STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 11 of 15 Page ID #:179




     1                (1) promptly notify in writing the Requesting Party and the Non-
     2   Party that some or all of the information requested is subject to a confidentiality
     3   agreement with a Non-Party;
     4                (2) promptly provide the Non-Party with a copy of the Stipulated
     5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
     6   specific description of the information requested; and
     7                (3) make the information requested available for inspection by the
     8   Non-Party, if requested.
     9             (c) If the Non-Party fails to seek a protective order from this court within
    10   14 days of receiving the notice and accompanying information, the Receiving
    11   Party may produce the Non-Party’s confidential information responsive to the
    12   discovery request. If the Non-Party timely seeks a protective order, the Receiving
    13   Party shall not produce any information in its possession or control that is subject
    14   to the confidentiality agreement with the Non-Party before a determination by the
    15   court. Absent a court order to the contrary, the Non-Party shall bear the burden
    16   and expense of seeking protection in this court of its Protected Material.
    17
    18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    19         If a Receiving Party learns that, by inadvertence or otherwise, it has
    20   disclosed Protected Material to any person or in any circumstance not authorized
    21   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    22   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    23   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    24   the person or persons to whom unauthorized disclosures were made of all the terms
    25   of this Order, and (d) request such person or persons to execute the
    26   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    27   A.
    28
                                           - 11 -
                               STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 12 of 15 Page ID #:180




     1   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     2            PROTECTED MATERIAL
     3            When a Producing Party gives notice to Receiving Parties that certain
     4   inadvertently produced material is subject to a claim of privilege or other
     5   protection, the obligations of the Receiving Parties are those set forth in Federal
     6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
     7   whatever procedure may be established in an e-discovery order that provides for
     8   production without prior privilege review. Pursuant to Federal Rule of Evidence
     9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    10   of a communication or information covered by the attorney-client privilege or
    11   work product protection, the parties may incorporate their agreement in the
    12   stipulated protective order submitted to the court.
    13
    14   12.      MISCELLANEOUS
    15            12.1 Right to Further Relief. Nothing in this Order abridges the right of
    16   any person to seek its modification by the Court in the future.
    17            12.2 Right to Assert Other Objections. By stipulating to the entry of this
    18   Protective Order, no Party waives any right it otherwise would have to object to
    19   disclosing or producing any information or item on any ground not addressed in
    20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    21   any ground to use in evidence of any of the material covered by this Protective
    22   Order.
    23            12.3 Filing Protected Material. A Party that seeks to file under seal any
    24   Protected Material must comply with Local Civil Rule 79-5. Protected Material
    25   may only be filed under seal pursuant to a court order authorizing the sealing of the
    26   specific Protected Material at issue. If a Party’s request to file Protected Material
    27   under seal is denied by the court, then the Receiving Party may file the information
    28   in the public record unless otherwise instructed
                                                 - 12 - by the court.
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 13 of 15 Page ID #:181




     1
     2   13.   FINAL DISPOSITION
     3         After the final disposition of this Action, as defined in paragraph 4, within
     4   60 days of a written request by the Designating Party, each Receiving Party must
     5   return all Protected Material to the Producing Party or destroy such material. As
     6   used in this subdivision, “all Protected Material” includes all copies, abstracts,
     7   compilations, summaries, and any other format reproducing or capturing any of the
     8   Protected Material. Whether the Protected Material is returned or destroyed, the
     9   Receiving Party must submit a written certification to the Producing Party (and, if
    10   not the same person or entity, to the Designating Party) by the 60 day deadline that
    11   (1) identifies (by category, where appropriate) all the Protected Material that was
    12   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    13   copies, abstracts, compilations, summaries or any other format reproducing or
    14   capturing any of the Protected Material. Notwithstanding this provision, Counsel
    15   are entitled to retain an archival copy of all pleadings, motion papers, trial,
    16   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    17   and trial exhibits, expert reports, attorney work product, and consultant and expert
    18   work product, even if such materials contain Protected Material. Any such
    19   archival copies that contain or constitute Protected Material remain subject to this
    20   Protective Order as set forth in Section 4 (DURATION).
    21
    22
    23
    24
    25
    26   ///
    27   ///
    28   ///
                                           - 13 -
                               STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 14 of 15 Page ID #:182




     1   14.      Any violation of this Order may be punished by appropriate measures
     2   including, without limitation, contempt proceedings and/or monetary sanctions.
     3
     4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     5
     6   DATED: June 10, 2021                      THE THOMAS FIRM
     7
     8                                      By:    /s/ Emanuel Thomas
                                                   EMANUEL THOMAS
     9
                                                   Attorney for Plaintiff
    10
    11   DATED: June 10, 2021                      CARPENTER, ROTHANS & DUMONT

    12
                                             By:     /s/ Emily Suhr 1
    13                                             JILL WILLIAMS
    14                                             EMILY SUHR
                                                   Attorneys for Defendant County of Los
    15                                             Angeles (also erroneously sued herein
    16                                             as the “Los Angeles County Sheriff’s
                                                   Department”)
    17
    18
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    19
    20
         DATED:________________________
                June 11, 2021
    21
    22
         _____________________________________
           _________
                   ______
                        ____________
    23
         HON. ALICIA G. ROSENBERG
    24   United States Magistrate Judge
    25
    26
         1
    27       As the filer of this Stipulation, I attest that Emanuel Thomas concurs in the
    28   content of the Stipulation and has authorized its filing.
                                                - 14 -
                               STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02862-FMO-AGR Document 18 Filed 06/11/21 Page 15 of 15 Page ID #:183




     1
                                             EXHIBIT A
     2
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
     4
         I, _____________________________ [print or type full name], of
     5
         _________________ [print or type full address], declare under penalty of perjury
     6
         that I have read in its entirety and understand the Stipulated Protective Order that
     7
         was issued by the United States District Court for the Central District of California
     8
     9   on [date] in the case of Dalvin Price v. County of Los Angeles, et al., Case No.:

    10   2:21-cv-02862-FMO-AGR, I agree to comply with and to be bound by all the

    11   terms of this Stipulated Protective Order and I understand and acknowledge that

    12   failure to so comply could expose me to sanctions and punishment in the nature of

    13   contempt. I solemnly promise that I will not disclose in any manner any

    14   information or item that is subject to this Stipulated Protective Order to any person

    15   or entity except in strict compliance with the provisions of this Order.

    16         I further agree to submit to the jurisdiction of the United States District

    17   Court for the Central District of California for enforcing the terms of this

    18   Stipulated Protective Order, even if such enforcement proceedings occur after

    19   termination of this action. I hereby appoint __________________________ [print

    20   or type full name] of _______________________________________ [print or

    21   type full address and telephone number] as my California agent for service of

    22   process in connection with this action or any proceedings related to enforcement of

    23   this Stipulated Protective Order.

    24   Date: ______________________________________

    25   City and State where sworn and signed: _________________________________

    26   Printed name: _______________________________

    27   Signature: __________________________________

    28
                                           - 15 -
                               STIPULATED PROTECTIVE ORDER
